UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. )* CLOVIS ONCOLOGY, INC. (Name of Issuer) Common Stock, $0.001 par value per share (Title of Class of Securities) (CUSIP Number) 11/16/2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) x Rule 13d-1(c) o Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 1) Names of Reporting Persons. PFIZER INC. I.R.S. Identification Nos. of Above Persons (entities only) 13-5315170 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a)o (b) o 3) SEC Use Only 4) Citizenship or Place of Organization Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. Sole Voting Power 1,181,190 6. Shared Voting Power -0- 7. Sole Dispositive Power 1,181,190 8. Shared Dispositive Power -0- 9) Aggregate Amount Beneficially Owned by Each Reporting Person 1,181,190 10) Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) o 11) Percent of Class Represented by Amount in Item 9 5.27% 12) Type of Reporting Person (See Instructions) CO ITEM 1. (A) NAME OF ISSUER: Clovis Oncology, Inc. (B) ADDRESS OF ISSUER'S PRINCIPAL EXECUTIVE OFFICE: 2525 28th Street, Suite100 Boulder, Colorado 80301 ITEM 2. (A) NAME OF PERSONS FILING: PFIZER INC. (B) ADDRESS OF PRINCIPAL BUSINESS OFFICE OR IF NONE, RESIDENCE: 235 E. 42nd Street, New York, N.Y. 10017 (C) CITIZENSHIP: DELAWARE, U.S.A. (D) TITLE OF CLASS OF SECURITIES: COMMON STOCK (E) CUSIP NUMBER: 189464100 ITEM 3. STATEMENT FILED PURSUANT TO RULE 13D-1(B) OR 13D-2(B) OR (C) Not applicable. ITEM 4. OWNERSHIP. (a) Amount beneficially owned: 1,181,190 (b) Percent of class: 5.27% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote: 1,181,190 (ii) Shared power to vote or to direct the vote: - 0- (iii) Sole power to dispose or to direct the disposition of: 1,181,190 (iv) Shared power to dispose or to direct the disposition of:- 0- ITEM 5. OWNERSHIP OF FIVE PERCENT OR LESS OF A CLASS Not applicable. ITEM 6. OWNERSHIP OF MORE THAN FIVE PERCENT ON BEHALF OF ANOTHER PERSON Not applicable. ITEM 7. IDENTIFICATION AND CLASSIFICATION OF THE SUBSIDIARY WHICH ACQUIRED THE SECURITY BEING REPORTED ON BY THE PARENT HOLDING COMPANY Not applicable. ITEM 8. IDENTIFICATION AND CLASSIFICATION OF MEMBERS OF THE GROUP Not applicable. ITEM 9. NOTICE OF DISSOLUTION OF GROUP Not applicable. ITEM 10. CERTIFICATION. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: March 9, 2012 PFIZER INC. By: /s/ Susan Grant Name: Susan Grant Title: Assistant Secretary
